Citation Nr: 0307231	
Decision Date: 04/15/03    Archive Date: 04/24/03

DOCKET NO.  94-02 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a major depressive 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1970.

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal of a decision by the Department of Veterans 
Affairs (VA) Regional Office RO) in St. Petersburg, Florida.  
In May 1999 the Board granted an increased rating for a 
service-connected left wrist disability.  Accordingly, this 
issue is no longer before the Board for appellate 
consideration.  The Board also remanded the issue of service 
connection for a psychiatric disorder to the RO for 
additional development.  The case was returned to the Board 
in February 2003.


FINDING OF FACT

The veteran's current major depressive disorder originated in 
service.


CONCLUSION OF LAW

A major depressive disorder was incurred in active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I Background 

On the veteran's March 1966 service entrance examination, no 
psychiatric disorder or complaint was reported.   His service 
medical records show he was seen at sickbay for a reported 
emotional breakdown in September 1969.  An acute episode of 
anxiety was initially suspected.  After psychiatric work up, 
the diagnosis was emotionally unstable personality.  The July 
1970 separation medical examination was negative for any 
psychiatric disorder.

The VA medical records on file include a May 1992 psychiatric 
examination that shows a psychiatric diagnosis of major 
depressive disorder, recurrent type.  The outpatient 
treatment records beginning in 1991 show various psychiatric 
diagnoses including generalized anxiety disorder, affective 
disorder and major depression.

The veteran's sister has submitted an August 1993 statement 
in which she recalled the veteran's "depressed state" in 
1973 or 1974.  She said that he was  "unable to maintain his 
mental equilibrium" after moving to Florida in 1976 and had 
been treated by a doctor in 1980 after he became 
"dangerously suicidal."  

The veteran was hospitalized at a VA Medical Center (VAMC) in 
January 1994 for a major depressive disorder superimposed on 
a dysthymic disorder.  On an October 1995 VA examination, the 
diagnoses included major depressive disorder and an anxiety 
disorder.  

A hearing was held before a member of the Board sitting at 
the RO in February 1994.  At that time the veteran provided a 
description of the circumstances surrounding his nervous 
breakdown during service.

On an October 1996 VA examination, the diagnoses were anxiety 
disorder, not otherwise specified; recurrent major 
depression, in remission; history of alcoholism, currently in 
remission; and obsessive-compulsive personality disorder and 
mixed traits.  The examiner said that the veteran's 
personality problems, anxiety, and probably his depression, 
had their onset during the veteran's adolescence.  

The veteran testified at a hearing at the RO in June 1997 and 
explained the circumstances surrounding the onset of his 
emotional problems in service and recounted various problems 
he had had since service.

On an August 2000 VA examination, the veteran reported that 
he had his first psychiatric symptomatology in 1969 in 
service.  The doctor reviewed the veteran's claims file both 
before and after the examination.  The examiner commented 
that the veteran had a diagnosis of emotional unstable 
personality in service, but his chief symptom seemed to be 
anxiety.  Currently he appeared to suffer from anxiety and 
depressive symptoms.  It was likely that his first emotional 
problems that began in service contributed to his current 
symptomatology.  The examiner added that it was well known 
that depressive disorders and anxiety disorders were more 
likely co-morbid than not.  The examiner noted that it was 
unlikely that the veteran suffered from a psychiatric 
disorder prior to service and his first manifestation of 
psychiatric disorder was when he was in service.  The 
diagnosis included major depressive disorder, recurrent, 
severe, and alcohol dependence in partial remission.

I.  Analysis

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000). See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This law eliminates the concept of a well-
grounded claim and redefines the obligations of the VA with 
respect to the duty to assist.  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
regulatory changes for 3.156(a) (new and material claims) and 
second sentence of 3.159(c) apply to claims filed on or after 
August 29, 2001 and are not applicable in the present case.

First, with respect to the VA's duty to notify the veteran of 
information and evidence needed to substantiate and complete 
a claim for service connection, this information has been 
conveyed to the veteran by the statement of the case, 
supplemental statements of the case, and the Board remands.  
In a July 2000 letter the RO informed the veteran of what 
evidence the VA would obtain.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Secondly, the VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)).  The 
record shows that the veteran has identified medical records 
that he deemed pertinent to his claim, and the VA has 
obtained all such available records.  The veteran has been 
provided several VA examinations, and VA psychiatric opinions 
have been obtained.  The Board concludes that the 
requirements of the VCAA have been satisfied and, therefore, 
a decision on the merits at this time does not violate the 
VCAA or prejudice the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

In this case the service medical records show that the 
veteran did received treatment for psychiatric problems.  The 
VA examiner in August 2000 noted that the predominant symptom 
in service was anxiety, that depressive disorders and anxiety 
disorders were more likely co-morbid than not, and that the 
psychiatric symptoms in service were the first manifestation 
of his current psychiatric disorder, a major depression 
disorder.  In light of all the evidence, the Board finds that 
current major depressive disorder began with the psychiatric 
symptoms noted during service, and service connection is 
warranted.


ORDER

Service connection for a major depressive disorder is 
granted.



	                        
____________________________________________
	ROBERT P. REGAN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

